COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         In the Interest of A. S., a Child

Appellate case number:       01-18-00985-CV

Trial court case number:     2017-00333J

Trial court:                 313th District Court of Harris County

       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of October
30, 2018, the date the notice of appeal was filed, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West
2013).
        The reporter’s record was due in this appeal on November 9, 2018. See TEX. R.
APP. P. 28.4(a), 35.1. After the court reporter requested an extension of time and we
issued an order, the reporter’s record was due to be filed no later than November 26,
2018.1 See id. 4.1, 35.3(c). However, a reporter’s record has not been filed. Accordingly,
the reporter’s record is due to be filed no later than FRIDAY, DECEMBER 7, 2018.
See id. 28.4(b)(2), 35.3(c). No extensions will be granted.
       If the reporter’s record is not filed as directed, we may abate the appeal and
remand the case to the trial court to conduct a hearing to determine the reason for
the failure to file the reporter’s record in this appeal.
       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd_____
                    Acting individually  Acting for the Court

Date: __November 27, 2018____


1
       Court reporter, Rachel Gamez, has filed an information sheet indicating that the record is
       “approximately 80 pages” and “covers 3 days of testimony.”